Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12, 15-18, 20--23 allowed.
            The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the cited prior art of record fails to disclose or render obvious a method comprises a step of applying an etching solution to both the middle layer and the spacer material, wherein a first component of the etching solution removes the middle layer and a second component of the etching solution reacts with a surface of the spacer material to protect the surface of the spacer material from the first component, the etching solution comprising 1-(2-hydroxyethyl)pyrrolidine-2.5-dione, in combination with the rest of the steps of claim 1
   The reasons for allowance of independent claim 8 (previously dependent claim 13) and independent claim 15 ( previously dependent claim19) have been stated in the final office action dated 02/09/2021
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471.  The examiner can normally be reached on 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.